IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

Z.R., MOTHER OF S.W., P.L.          NOT FINAL UNTIL TIME EXPIRES TO
AND S.P., MINOR CHILDREN,           FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D17-2386
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed August 25, 2017.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

Ryan Thomas Truskoski, Ryan Thomas Truskoski, P.A., Orlando, for Appellant.

Sarah J. Rumph, Children’s Legal Services, Tallahassee; Alexis Fields, and
Thomasina Moore, Guardian Ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and OSTERHAUS, JJ., CONCUR.